DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed September 13, 2019.
3. Claims 1-9 and 11-20 are pending and rejected, in which claims 1, 8 and 9 are independent. 
Information Disclosure Statement
4. The information disclosure statements filed 09/13/2019 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449s have been electronically signed as attached.

Priority
5. Acknowledged is this Application claims the benefit of priority under 35 U.S.C. 119(a)-(d) or (f), based on priority papers filed in parent Application No. 2017-047350, filed 03/13/2017 to JAPAN which is incorporated herein by reference for all purposes.
Claim Objections
6. The numbering of the set of claims 1-21 is considered informalities due to being extraordinarily out of dependency sequence and is objected to. 
Appropriate renumbering to below as suggested sequence is requested.
newly <- previously)  
 (1 <- 1)      (2 <- 2)    (3 <- 11)    (4 <- 14)   (5 <- 17)   (6 <- 20)    (7 <- 12)  
(8 <- 15)    (9 <- 21)  (10 <- 10)  (11 <- 18)  (12 <- 3)  (13 <- 13)  (14 <- 16)  
(15 <- 19)  (16 <- 4)  (17 <- 5)     (18 <- 6)   (19 <- 7)  (20 <- 8)     (21 <- 9).  
Remarks
7. Listed below is the set of re-numbered claims:
Claim 1. A relation search system comprising:
a storage unit comprising a first memory configured to store first instructions and a first processor configured to execute the first instructions; 
a data adaptation unit comprising a second memory configured to store second instructions and a second processor configured to execute the second instructions; and
a learning unit comprising a third memory configured to store third instructions and a third processor configured to execute the third instructions, 
wherein the first memory is configured to store a data set including a first-type data group and a second-type data group, 
wherein the first-type data group and the second-type data group are acquired by different methods,
the second processor is configured to correct or reconstruct first data belonging to the first-type data group or second data, associated with the first data, belonging to 
wherein the divergence arises from the difference in the methods for the acquisition of the first data and the second data, and
the third processor is configured to carry out machine learning using the data set including the corrected or reconstructed data.

Claim 2. The relation search system according to claim 1,
wherein the first-type data group is a data group including data obtained by observing or measuring an actual target, and
the second-type data group is a data group including data obtained by computation.

Claim 3. The relation search system according to claim 2,
wherein the second processor is configured to correct or reconstruct the first data or the second data so as to reduce a divergence between the first data and the second data, 
the divergence being caused by a parameter fixed or a parameter not taken into consideration in any one of the methods for the acquisition.

Claim 4. The relation search system according to claim 3,
wherein both the first-type data group and the second-type data group are data groups including data on material.

Claim 5. The relation search system according to claim 4,
wherein the data set includes at least data indicating a predetermined first property of one or more materials and data indicating two or more predetermined second properties different from the first property of the one or more materials, and
the third processor is configured to carry out machine learning using the first property as an output parameter and the two or more second properties as input parameters and outputs information indicating strength of a relation between the first property and the two or more second properties.
 
Claim 6. The relation search system according to claim 4,
wherein the second data is data on a material targeted by the first data, or data on a material in an analogous relationship with a material targeted by the first data based on a predetermined rule.

Claim 7. The relation search system according to claim 2,


Claim 8. The relation search system according to claim 7,
wherein the data set includes at least data indicating a predetermined first property of one or more materials and data indicating two or more predetermined second properties different from the first property of the one or more materials, and
the third processor is configured to carry out machine learning using the first property as an output parameter and the two or more second properties as input parameters and outputs information indicating strength of a relation between the first property and the two or more second properties.

Claim 9. The relation search system according to claim 8,
wherein the second data is data on a material targeted by the first data, or data on a material in an analogous relationship with a material targeted by the first data based on a predetermined rule.

Claim 10. (Canceled)

Claim 11. The relation search system according to claim 7,


Claim 12. The relation search system according to claim 1,
wherein the second processor is configured to correct or reconstruct the first data or the second data so as to reduce a divergence between the first data and the second data, 
the divergence being caused by a parameter fixed or a parameter not taken into consideration in any one of the methods for the acquisition.

Claim 13. The relation search system according to claim 12,
wherein both the first-type data group and the second-type data group are data groups including data on material.

Claim 14. The relation search system according to claim 13,
wherein the data set includes at least data indicating a predetermined first property of one or more materials and data indicating two or more predetermined second properties different from the first property of the one or more materials, and


Claim 15. The relation search system according to claim 13,
wherein the second data is data on a material targeted by the first data, or data on a material in an analogous relationship with a material targeted by the first data based on a predetermined rule.

Claim 16. The relation search system according to claim 3,
wherein both the first-type data group and the second-type data group are data groups including data on material.

Claim 17. The relation search system according to claim 16,
wherein the data set includes at least data indicating a predetermined first property of one or more materials and data indicating two or more predetermined second properties different from the first property of the one or more materials, and
the third processor is configured to carry out machine learning using the first property as an output parameter and the two or more second properties as input 

Claim 18. The relation search system according to claim 16,
wherein the second data is data on a material targeted by the first data, or data on a material in an analogous relationship with a material targeted by the first data based on a predetermined rule.

Claim 19. The relation search system according to claim 16,
wherein the second Processor is configured to correct or reconstruct the first data or the second data on the basis of at least one of a difference in constitution of a target material or a difference in an ambient environmental condition between the first data and the second data.

Claim 20. An information processing device comprising:
a data adaptation unit comprising a first memory configured to store first instructions and a first processor configured to execute the first instructions, 
wherein the first processor is configured to correct or reconstruct, for a data set including a first-type data group and a second-type data group, 

first data belonging to the first-type data group or second data, associated with the first data, belonging to the second-type data group, in order for a divergence between the first data and the second data to be reduced, 
wherein the divergence arises from the difference in the methods for the acquisition of the first data and the second data.

Claim 21. A relation search method, by an information processing device, comprising:
correcting or reconstructing, for a data set including a first-type data group and a second type data group, 
wherein the first-type data group and the second-type data group are acquired by different methods, first data belonging to the first-type data group or second data, associated with the first data, belonging to the second-type data group, in order for a divergence -between the first data and the second data to be reduced, 
wherein the divergence arises from the difference in the methods for the acquisition of the first data and the second data; and
carrying out machine learning by using the data set including the corrected or reconstructed data.

Claim Rejections - 35 USC § 112
8. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.1. Claims 3-7, 9, 11-16 and 18-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

As per claims 4, 7, 13 and 16, the claims each recites “data on material”. 
Further per claims 6, 9, 11, 15 and 18, the claims recite “data on a material”.
It seems data (stored) on (a) medium being comprehensible to an ordinary skilled in the computer art. 

Further per claims 6, 11, 15, and 18, the claims recite “… the second data is data on a material targeted by the first data, or data on a material …”. 


As per claim 3, the claim recites “the divergence being caused by a parameter fixed or a parameter not taken into consideration in any one of the methods for the acquisition”. Here the “parameter fixed” is ambiguous in its meaning.

As per claims 5 and 14, the claims recite “wherein the data set includes at least data indicating a predetermined first property of one or more materials and data indicating two or more predetermined second properties different from the first property of the one or more materials”. Generally speaking, a material may have attributes serving as metadata to describe the material. The data on material seems to be data being stored on the material, not being seemed as a metadata of the material.

As per claim 12, the claim recites “a parameter fixed” which is ambiguous on its meaning.

9. The following is a quotation of 35 U.S.C. 112(d):


 9.1. Claims 4, 6, 7, 9, 11, 13, 15-16 and 18 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As per claims 4, 7, 13 and 16, the claims recite “data on material”, while the dependent claims 6, 9, 11, 15 and 18 recites “data on a material”.
As such, the dependent claims seems being failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
10. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.1. Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
As per claim 3, the claim recites “the divergence being caused by a parameter fixed or a parameter not taken into consideration in any one of the methods for the acquisition”.
Here a parameter is not taken into consideration in any one of the methods for the acquisition, then how is the divergence being caused by such a parameter even not being taken into consideration?
Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.1. Claims 1-9, and 11-21 are rejected under 35 U.S.C. § 103 as being unpatentable over 
VIRKAR et al.: "MACHINE LEARNING METHODS AND SYSTEMS FOR IDENTIFYING PATTERNS IN DATA", (U.S. Patent Application Publication 20100063948 A1, filed September 10, 2009 and published March 11, 2010, hereafter "VIRKAR"), in view of
GIBBONS et al.: "APPARATUSES, METHODS, AND SYSTEMS FOR STORAGE AND ANALYSIS OF SAAS DATA AND NON-SAAS DATA FOR BUSINESSES AND OTHER ORGANIZATIONS", (U.S. Patent Application Publication 20180314603 A1, filed October 31, 2016 and published November 1, 2018, hereafter "GIBBONS").

As per claim 1, VIRKAR teaches a relation search system comprising:
a storage unit comprising a first memory configured to store first instructions and a first processor configured to execute the first instructions (See Fig. 18, [0204] and [0208], computer programs (or other instructions) are stored in main memory, when executed, enable the computer system to perform and the computer system includes one or more processors);  
a data adaptation unit comprising a second memory configured to store second instructions and a second processor configured to execute the second instructions (See Fig. 18, [0204] and [0206], secondary memory allowing computer programs or other 
a learning unit comprising a third memory configured to store third instructions and a third processor configured to execute the third instructions (See [0005], learning machines comprise software programs may then be applied to cases of unknown outcome for prediction and learning machines may be trained to solve a wide variety of problems across a variety of disciplines), 
wherein the first memory is configured to store a data set including a first-type data group and a second-type data group (See Fig. 1 and [0090]-[0091], data collected is a single class of multiple types of data, multiple sets of pre-processed training data are created and each data set of the training sets 131-134 contains the same samples, and the data sets differ only by the features included in the data sets. Here the different features makes different data sets teaches the different types for making different data groups that includes a first and a second), 
wherein the first-type data group and the second-type data group are acquired by different methods (See [0088]-[0090], multiple methods may be used to create the [data] pool of trained machines from which the choice is made and these can include methods of feature selection and random generation of feature sets. That is, the features of different data type groups are the multiple methods being used to collect the data type of groups).
correct or reconstruct first data belonging to the first-type data group or second data, associated with the first data, belonging to the second-type data group, in order for a divergence between the first data and the second data to be reduced”, VIRKAR teaches divergence between classes ([0037] and [0091], divergence between the classes of data), association of data between data type groups (See [0088], correlations among features and the data sets differ only by the features included in the data sets. Here the correlation between data sets teaches the association between).
VIRKAR teaches data sets within a data class and divergence between data classes, however, VIRKAR does not explicitly teach divergence between data type groups, nor teaches correcting or reconstructing data in data type group in order to reduce divergence.
On the other hand, GIBBONS teaches divergence between data type groups, and correcting or reconstructing data in data type group in order to reduce divergence (See [0049] and [0051], aggregate data generated in which business and/or organization can be separated by using different software applications and the data presents  several technical problems, including data divergence, the user specifying a desired data backup policy, such as a backup policy that involves backing up both SaaS data and locally generated data at the same time to reduce the possibility of divergence. Here the backing up of data is interpreted data reconstructing).

VIRKAR in view of GIBBONS further teaches the following:
wherein the divergence arises from the difference in the methods for the acquisition of the first data and the second data (See GIBBONS: [0049] and [0051], aggregate data generated in which business and/or organization can be separated by using different software applications), and
the third processor is configured to carry out machine learning using the data set including the corrected or reconstructed data (See GIBBONS: [0146], machine learning application to generate association rules and to utilize customized pattern discovery techniques and/or one or more adapted versions of pattern discovery techniques; and 

As per claim 2, VIRKAR in view of GIBBONS teaches the relation search system according to claim 1,
wherein the first-type data group is a data group including data obtained by observing or measuring an actual target (See GIBBONS: [0009], the physical and/or logical separation of business data that is created. Business data reads on data obtained by measuring), and
the second-type data group is a data group including data obtained by computation (See GIBBONS: [0009], the physical and/or logical separation of business data that is created. Business data reads on data obtained by computation).

As per claim 3, VIRKAR in view of GIBBONS c teaches the relation search system according to claim 2,

the divergence being caused by a parameter fixed or a parameter not taken into consideration in any one of the methods for the acquisition (See GIBBONS: [0051], a backup policy that involves backing up both Saas data and locally generated data at the same time to reduce the possibility of divergence. Being able to specify and enforce a particular backup policy.).

As per claim 4, VIRKAR in view of GIBBONS teaches the relation search system according to claim 3,
wherein both the first-type data group and the second-type data group are data groups including data on material (See VIRKAR: [0063], application in at least the following areas: handwriting and character recognition, information retrieval, population data, strategy-based domains such as business, vision recognition, and any 

As per claim 5, VIRKAR in view of GIBBONS teaches the relation search system according to claim 4,
wherein the data set includes at least data indicating a predetermined first property of one or more materials and data indicating two or more predetermined second properties different from the first property of the one or more materials (See GIBBS: [0153] and [0182], the memory 1629 may contain a collection of program and/or database components and/or data such as, but not limited to: operating system component 1615; information server component 1616; user interface component 1617; LI database component 1619; cryptographic server component 1620; add components here; and/or the like (i.e., collectively a component collection), memory 1629 ( e.g., registers, cache memory, random access memory, etc.), and
the third processor is configured to carry out machine learning using the first property as an output parameter and the two or more second properties as input parameters and outputs information indicating strength of a relation between the first property and the two or more second properties (See GIBBS: [0153] and [0182], the memory 1629 may contain a collection of program and/or database components and/or data such as, but not limited to: operating system component 1615; information server 

As per claim 6, VIRKAR in view of GIBBONS teaches the relation search system according to claim 4,
wherein the second data is data on a material targeted by the first data, or data on a material in an analogous relationship with a material targeted by the first data based on a predetermined rule (See GIBBS: [0147], the applied pattern discovery techniques can generate one or more association rules by identifying sets of items that have significant support in the high fidelity datasets).

As per claim 7, VIRKAR in view of GIBBONS teaches the relation search system according to claim 2,
wherein both the first-type data group and the second-type data group are data groups including data on material (See VIRKAR: [0063], application in at least the following areas: handwriting and character recognition, information retrieval, population data, strategy-based domains such as business, vision recognition, and any 

As per claim 8, VIRKAR in view of GIBBONS teaches the relation search system according to claim 7,
wherein the data set includes at least data indicating a predetermined first property of one or more materials and data indicating two or more predetermined second properties different from the first property of the one or more materials (See GIBBS: [0153] and [0182], the memory 1629 may contain a collection of program and/or database components and/or data such as, but not limited to: operating system component 1615; information server component 1616; user interface component 1617; LI database component 1619; cryptographic server component 1620; add components here; and/or the like (i.e., collectively a component collection), memory 1629 ( e.g., registers, cache memory, random access memory, etc.), and
the third processor is configured to carry out machine learning using the first property as an output parameter and the two or more second properties as input parameters and outputs information indicating strength of a relation between the first property and the two or more second properties (See GIBBS: [0153] and [0182], the memory 1629 may contain a collection of program and/or database components and/or data such as, but not limited to: operating system component 1615; information server 

As per claim 9, VIRKAR in view of GIBBONS teaches the relation search system according to claim 8,
wherein the second data is data on a material targeted by the first data, or data on a material in an analogous relationship with a material targeted by the first data based on a predetermined rule (See GIBBS: [0147], the applied pattern discovery techniques can generate one or more association rules by identifying sets of items that have significant support in the high fidelity datasets).

As per claim 11, VIRKAR in view of GIBBONS teaches the relation search system according to claim 7,
wherein the second data is data on a material targeted by the first data, or data on a material in an analogous relationship with a material targeted by the first data based on a predetermined rule (See GIBBS: [0147], the applied pattern discovery techniques can generate one or more association rules by identifying sets of items that have significant support in the high fidelity datasets).

As per claim 12, VIRKAR in view of GIBBONS teaches the relation search system according to claim 1,
wherein the second processor is configured to correct or reconstruct the first data or the second data so as to reduce a divergence between the first data and the second data (See GIBBS: [0049] and [0051], aggregate data generated in which business and/or organization can be separated by using different software applications and the data presents  several technical problems, including data divergence, the user specifying a desired data backup policy, such as a backup policy that involves backing up both SaaS data and locally generated data at the same time to reduce the possibility of divergence. Here the backing up of data is interpreted data reconstructing), 
the divergence being caused by a parameter fixed or a parameter not taken into consideration in any one of the methods for the acquisition (See GIBBS: [0049] and [0051], aggregate data generated in which business and/or organization can be separated by using different software applications and the data presents  several technical problems, including data divergence, the user specifying a desired data backup policy, such as a backup policy that involves backing up both SaaS data and locally generated data at the same time to reduce the possibility of divergence. Here the backing up of data is interpreted data reconstructing).

As per claim 13, VIRKAR in view of GIBBONS teaches the relation search system according to claim 12,
wherein both the first-type data group and the second-type data group are data groups including data on material (See VIRKAR: [0063], application in at least the following areas: handwriting and character recognition, information retrieval, population data, strategy-based domains such as business, vision recognition, and any other fields characterized by the need to analyze large volumes of data. Data for applications as such suggests data on material).

As per claim 14, VIRKAR in view of GIBBONS teaches the relation search system according to claim 13,
wherein the data set includes at least data indicating a predetermined first property of one or more materials and data indicating two or more predetermined second properties different from the first property of the one or more materials (See ), and
the third processor is configured to carry out machine learning using the first property as  an output parameter and the two or more second properties as input parameters and outputs information indicating strength of a relation between the first property and the two or more second properties (See GIBBS: [0153] and [0182], the memory 1629 may contain a collection of program and/or database components and/or 

As per claim 15, VIRKAR in view of GIBBONS teaches the relation search system according to claim 13,
wherein the second data is data on a material targeted by the first data, or data on a material in an analogous relationship with a material targeted by the first data based on a predetermined rule (See GIBBS: [0147], the applied pattern discovery techniques can generate one or more association rules by identifying sets of items that have significant support in the high fidelity datasets).

As per claim 16, VIRKAR in view of GIBBONS teaches the relation search system according to claim 3
wherein both the first-type data group and the second-type data group are data groups including data on material (See VIRKAR: [0063], application in at least the following areas: handwriting and character recognition, information retrieval, population data, strategy-based domains such as business, vision recognition, and any 

As per claim 17, VIRKAR in view of GIBBONS teaches the relation search system according to claim 16,
wherein the data set includes at least data indicating a predetermined first property of one or more materials and data indicating two or more predetermined second properties different from the first property of the one or more materials (See GIBBS: [0153] and [0182], the memory 1629 may contain a collection of program and/or database components and/or data such as, but not limited to: operating system component 1615; information server component 1616; user interface component 1617; LI database component 1619; cryptographic server component 1620; add components here; and/or the like (i.e., collectively a component collection), memory 1629 ( e.g., registers, cache memory, random access memory, etc.), and
the third processor is configured to carry out machine learning using the first property as an output parameter and the two or more second properties as input parameters and outputs information indicating strength of a relation between the first property and the two or more second properties (See GIBBS: [0153] and [0182], the memory 1629 may contain a collection of program and/or database components and/or data such as, but not limited to: operating system component 1615; information server 

As per claim 18, VIRKAR in view of GIBBONS teaches the relation search system according to claim 16,
wherein the second data is data on a material targeted by the first data, or data on a material in an analogous relationship with a material targeted by the first data based on a predetermined rule (See GIBBS: [0147], the applied pattern discovery techniques can generate one or more association rules by identifying sets of items that have significant support in the high fidelity datasets).

As per claim 19, VIRKAR in view of GIBBONS teaches the relation search system according to claim 16,
wherein the second Processor is configured to correct or reconstruct the first data or the second data on the basis of at least one of a difference in constitution of a target material or a difference in an ambient environmental condition between the first data and the second data (See GIBBS: [0049] and [0051], aggregate data generated in which business and/or organization can be separated by using different software applications 

As per claim 20, the claim recites an information processing device comprising a data adaptation unit that further comprises memories configured to store instructions and processor configured to execute instructions for performing the operations as recited in claim 1 and rejected above as being unpatentable under 35 U.S.C. § 103 over VIRKAR in view of GIBBONS above.
Therefore, claim 20 is rejected along the same rationale that rejected claim 1.

As per claim 21, the claim recites a relation search method, by an information processing device, comprising the operations as recited in claim 1 and rejected above as being unpatentable under 35 U.S.C. § 103 over VIRKAR in view of GIBBONS above.
Therefore, claim 21 is rejected along the same rationale that rejected claim 1.
References
12.1. The prior art made of record:
A. U.S. Patent Application Publication US-20100063948-A1.
B. U.S. Patent Application Publication US-20180314603-A1.
12.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
C. U.S. Patent Application Publication US-20170154093-A1.
Conclusion
13.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
13.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Contact Information
14. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 16, 2021